C. A. 10th Cir. Joint application to vacate the stay entered on June 13, 1988 [486 U. S. 1051], presented to Justice White, and by him referred to the Court, granted only to the limited extent that this Court’s order of June 13, 1988, granting the motion for recall and stay of the mandate of the' United States Court of Appeals for the Tenth Circuit in this case pending this Court’s action on the petition for certiorari, shall be modified in the following respect: The United States Court of Appeals for the Tenth Circuit is authorized to remand the case to the United States District Court for the District of Kansas for the sole purpose of determining whether the settlement should be approved. The District Court is authorized only to carry out the necessary proceedings to determine whether the settlement should be approved, and either to disapprove the settlement or to enter the appropriate orders disposing of the case if the settlement is approved. If the settlement is disapproved, then this Court’s order of June 13, 1988, remains in effect without further modification. This Court’s order of June 30, 1988 [ante, p. 1231], granting the motion to defer consideration of the petition for certiorari in this case, remains in effect without modification.